 Case 20-68775-pmb           Doc 21     Filed 08/18/20 Entered 08/18/20 17:17:13                           Desc Main
                                        Document     Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

IN•RE:                                                               Case No.:             - Cob 77,c-

                      tarZetz       Z71C,                )
                                                                     Chapter:

                 Debtor(s)

                             /eel                        e;de..k.s itn;-                               ...5;,14.   .136,



                                cevi,       /du--            f   r-A,4            -e          s


                                                                 s   t,e,fre


         (Jo



                                    4            tsse-




                                                                                                                              1244(   :
                                                                                       tf-cince-en                     C 't




Dated:         pi g                     Signature:                                                ------



                                        Printed Name:                                                         Z. 4_ afx4 c.,e(


                                        Address:                          ? -7/        afr1S



                                        Phone:                                          — a        - 3-0)3
          Case 20-68775-pmb            Doc 21   Filed 08/18/20 Entered 08/18/20 17:17:13                       Desc Main
                                                Document     Page 2 of 2


                                 UNITED STALL ES BANKRUPTCY COURT

                                    NORTEERN DISTRICT OF GEORGIA

                                            ATLANTA DIVISION


IN RE: dkor....A2       Ffrieiela                       Case No:      „PO - 61/25—

                                                        Chapter        7

               Debtor(s)

                                            CERTIFICATE OF SERVICE

                                                             ••
  I, the undersigned; herebY certify under penalty of perjury that .1 am, arid at all times hereinafter
mentioned, was more than 18 year of age, and that on the /e day of A"es/ ,            I served a copy of

                keep/eV             /9.-:
which was filed in this bankruptcy matter 'on the /9 day of           Ac,    , 20, -) •



Mode of service (check one):                    MAILED                  0   HAND DELIVERED

Name and Address of each party served (If necessary, you may attach a list.):
     /44-14eL           ss-ILQ   I/
           6     44X       /5/1
          e_        )               2003/
 I CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.

 Dated:                                             •    Signature:                                       2

                                                         Printed Name:                          AJ-nizac      2i).-4tiiriere(

                                                         Address:           1--7/               vIS

                                                                                            6'4           -3097 .
                                                                            95-1          302         —
                                                        • Phone:

 (Generic Certificate of SerVice — Revised 4/13)'
